DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 4/20/2022 has been entered. The previous duplicate claim warning is withdrawn in light of applicant’s amendments. The previous rejections under 35 U.S.C. 112 are withdraw in light of applicant’s amendments. Claims 2-31 remain pending in this application.
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that the combination of Bedard and Mir does not disclose or suggest blending the first torque response and the second torque response based on the derived walking speed to determine a blended torque response, the examiner disagrees. As explained in the previous office action, Bedard teaches the use of sensors for providing information about various dynamics of human movement (paragraph 0149 and 0154), which information is used by a control system in combination with a trajectory generator that calculates one or more dynamic parameter values, such as torque, to be converted to an output signal for the control of the actuator (paragraphs 0152-0153), and that at any time during the subject’s locomotion, a mathematical relationship, which is contained in a lookup table (paragraph 0283), is selected according to the state of the whole system, that is the states of the sensors, the phase of locomotion portion, the portion of locomotion and the walking speed, for the purpose of providing the joint trajectory repeatedly throughout the subject’s locomotion (paragraph 0215). Bedard further teaches that the kinematic or kinetic variables that are computed from the mathematical relationships may be approximated by linear functions (paragraph 0325). It is therefore clear that Bedard meets the limitations of accessing torque responses based at least in part on a derived walking speed and applying the torque response with a motorized actuator. However, Bedard does not explicitly teach blending the torque responses. Mir teaches the use of a lookup table that contains data entries which may be interpolated to yield the desired value for operating points between the entries defined in the lookup table, for example using linear or non-linear interpolation methods (col. 8, lines 52-67). The examiner maintains that it would have been obvious to one having ordinary skill in the art at the time of the invention to specify that the approximation of torque by linear functions as taught by Bedard includes blending/interpolating the torque responses, in order to yield a desired value for operating points between the entries defined in the lookup table, as taught by Mir.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 12, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 1-11, 13-21, and 23-31 are also necessarily rejected because they depend from rejected base claims. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the specification discloses that the system may employ position sensors, accelerometers, rate gyros and/or any other sensor, as suitably desired, as well as that walking speed may be estimated by using an IMU, the newly claimed walking speed sensor is not properly described in the application as filed. The disclosure does not appear to mention a specific type of sensor that measures walking speed or outputs a measurement from which a walking speed is derived.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 12, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-11, 13-21, and 23-31 are also necessarily rejected because they depend from rejected base claims.
Each of claims 2, 12, and 22 recite “a walking speed sensor” in lines 7, 5, and 7, respectively. While the specification discloses that the system may employ position sensors, accelerometers, rate gyros and/or any other sensor, as suitably desired, as well as that walking speed may be estimated by using an IMU, it is unclear which sensor or what type of sensor applicant is referring to as the walking speed sensor. Further clarification of this limitation is requested. 
Claim 10 recites “a phase sensor” in line 1. While the specification discloses that the system may employ position sensors, accelerometers, rate gyros and/or any other sensor, as suitably desired, as well as that at least one of a phase and a change in a phase may be detected by a sensor, it is unclear which sensor or what type of sensor applicant is referring to as the phase sensor. Further clarification of this limitation is requested. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2004/0049290 A1 to Bedard (Bedard) in view of US Patent No. 6,549,871 B1 to Mir et al. (Mir).
Regarding at least claim 2, 12, and 22
Bedard teaches a method and control system for determining a portion of locomotion and a phase of locomotion portion in view of controlling an actuated prosthesis in real time (abstract). Bedard meets the limitations of a prosthesis, orthosis or exoskeleton apparatus (12; fig. 2), as well as a method applied to a prosthesis, orthosis, or exoskeleton apparatus (12; fig. 2) comprising: a proximal member (26); a distal member (22); a joint (20) connecting the proximal and distal members (paragraph 0146 discloses the claimed connection of the members; fig. 2), the joint adapted to permit flexion and extension between the proximal and distal members (the knee joint of Bedard pivots relative to the distal member to allow flexion and extension as disclosed in paragraphs 0145-0146); a motorized actuator (14; paragraph 0146 discloses operating the actuator by activating an electrical motor therein) configured to apply a joint torque to the joint (paragraph 0144 discloses determining joint trajectories and the required force or torque that must be applied by the actuator in order to provide coordinated movements); a walking speed sensor (16 – see 112 rejection above) configured to output a measurement from which a walking speed is derived (paragraph 0215 discloses selecting a mathematical relationship according to the walking speed and paragraph 0261 discloses obtaining the walking speed of the subject); and a controller (10; It is noted that the controller of Bedard includes non-transitory computer-readable storage medium instructions) programmed with instructions that, when executed, cause the controller to modulate the joint torque applied by the motorized actuator (paragraph 0215 discloses using the trajectory generator (TG; 44) to calculate one or more dynamic parameter values to be converted to an output signal for the control of the actuator, for example the torque at the knee joint of the prosthesis and selecting a mathematical relationship according to the state of the whole system and providing the joints trajectory to the knee joint member and repeating the process throughout the subject’s locomotion), the modulation and method and instructions comprising: accessing a first torque response configured to be applied at a first walking speed (paragraph 0144 discloses capturing information in real time about the dynamics of the amputee’s movement and providing that information to the control system which is then used to determine the joint trajectories and the required force and torque that must be applied by the actuator in order to provide coordinated movements – therefore, a first torque response would be applied at a first relatively slow walking speed, for example at the beginning of the user’s locomotion); accessing a second torque response configured to be applied at a second walking speed, wherein the first walking speed is slower relative to the second walking speed (paragraph 0144 discloses capturing information in real time about the dynamics of the amputee’s movement and providing that information to the control system which is then used to determine the joint trajectories and the required force and torque that must be applied by the actuator in order to provide coordinated movements – therefore, a second torque response would be applied at a second faster walking speed, for example after the user has taken a few strides); deriving the walking speed from the measurement of the walking speed sensor (the walking speed must be derived from the sensor before the mathematical relationship can be selected according to paragraph 0215). 
Bedard further teaches that the sensors provide information about various dynamics of human movement (paragraph 0149 and 0154), which information is used by a control system in combination with a trajectory generator that calculates one or more dynamic parameter values, such as torque, to be converted to an output signal for the control of the actuator (paragraphs 0152-0153), and that at any time during the subject’s locomotion, a mathematical relationship is selected according to the state of the whole system, that is the states of the sensors, the phase of locomotion portion, the portion of locomotion and the walking speed, for the purpose of providing the joint trajectory repeatedly throughout the subject’s locomotion (paragraph 0215), which includes, for example, a first torque response applied at slow speeds and a second torque at fast speeds to ensure coordinated movements (paragraph 0144). The mathematical relationships of Bedard are contained in a lookup table and (paragraph 0283) such that at least one dynamic parameter value (i.e. torque) can be calculated and converted into the output signal to control the actuated prosthesis (paragraphs 0016-0027). Further still, Bedard teaches that the kinematic or kinetic variables that are computed from the mathematical relationships may be approximated by linear functions (paragraph 0325). It is therefore clear that Bedard meets the limitations of accessing torque responses based at least in part on a derived walking speed and applying the torque response with a motorized actuator. However, Bedard does not explicitly teach blending the torque responses. 
Mir teaches a method that includes acquiring a torque value representative of the torque produced by an electric machine, receiving a position value, obtaining a speed value, receiving a temperature value, and calculating an estimate of the current based upon at least one of the torque value, the position value, the speed value, and the temperature value (abstract). Mir teaches the use of a lookup table that contains data entries which may be interpolated to yield the desired value for operating points between the entries defined in the lookup table, for example using linear or non-linear interpolation methods (col. 8, lines 52-67). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Bedard such that the approximation of torque, which is based at least in part on walking speed, using linear functions, as taught by Bedard, includes blending/interpolating the torque responses to determine a blended torque response, in order to yield a desired value for operating points between the entries defined in the lookup table, as taught by Mir, for applying the blended torque response with the motorized actuator of Bedard.
Regarding at least claims 3, 13, and 23
Bedard in view of Mir teaches the apparatus of claim 2, the method of claim 12, and the computer-readable storage medium of claim 22, wherein the first torque response and the second torque response are blended according to a linear interpolation based upon the derived walking speed (Mir teaches that the data entries contained in the lookup table may be interpolated to yield the desired value for operating points between the entries defined in the lookup table, for example using linear or non-linear interpolation methods in col. 8, lines 55-67).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Bedard to specify that the approximation of the number of intervals on which the curve representing the kinematic or kinetic variables may be approximated by linear functions includes a blend of the first torque response and the second torque response according to a linear interpolation based upon the derived walking speed, in order to yield a desired value for operating points between the entries defined in the lookup table, as taught by Mir.
Regarding at least claims 4, 14, and 24
Bedard in view of Mir teaches the apparatus of claim 2, the method of claim 12, and the computer-readable storage medium of claim 22, wherein the first torque response and the second torque response are blended according to a nonlinear interpolation based upon the derived walking speed (Mir teaches that the data entries contained in the lookup table may be interpolated to yield the desired value for operating points between the entries defined in the lookup table, for example using linear or non-linear interpolation methods in col. 8, lines 55-67).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Bedard to specify that the approximation of the number of intervals on which the curve representing the kinematic or kinetic variables may be approximated by linear functions includes a blend of the first torque response and the second torque response according to a nonlinear interpolation based upon the derived walking speed, in order to yield a desired value for operating points between the entries defined in the lookup table, as taught by Mir.
Regarding at least claims 5, 15, 16, 25, and 26
Bedard in view of Mir teaches the apparatus of claim 2, the method of claim 12, and the computer-readable storage medium of claim 22, wherein the first torque response and the second torque response are blended according to a distance between the walking speed derived from the measurement of the walking speed sensor, the first walking speed, and the second walking speed (Mir teaches that the data entries contained in the lookup table may be interpolated to yield the desired value for operating points between the entries defined in the lookup table, for example using a variety of interpolation methods in col. 8, lines 55-67).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Bedard to specify that the approximation of the number of intervals on which the curve representing the kinematic or kinetic variables may be approximated by linear functions includes a blend of the first torque response and the second torque response according to a distance between the walking speed derived from the measurement of the sensor, the first relatively slow walking speed, and the second walking speed, in order to yield a desired value for operating points between the entries defined in the lookup table, as taught by Mir, since it is clear that any variety of interpolation/blending methods are feasible by Mir using the data of Bedard, depending on the desired outcome.
 Regarding at least claim 6
Bedard in view of Mir teaches the apparatus of claim 2, wherein the joint torque comprises a positive force-feedback component that comprises a gain and an exponent as applied to the joint torque (paragraph 0150 of Bedard discloses feedback signals provided on the prosthesis that may indicate the relative position measured between two movable parts and the torque between them allowing the control system to adequately adjust the output signal). 
Regarding at least claims 7, 17, and 27
Bedard in view of Mir teaches the apparatus of claim 6, the method of claim 16, and the computer-readable storage medium of claim 26, wherein the gain and the exponent take on values that are independent of each other (the values of gain and exponent measured by Bedard are independent of each other since Bedard uses gain independently of exponent in the control law of paragraphs 0328-0351). 
Regarding at least claims 8, 18, and 28
Bedard in view of Mir teaches the apparatus of claim 6, the method of claim 16, and the computer-readable storage medium of claim 26, wherein the first torque response applies a slow-speed torque model that defines a slow-speed gain and a slow-speed exponent, and the second torque response applies a fast-speed torque model that applies a fast-speed gain and a fast- speed exponent (the system of Bedard clearly adapts to changes in the user’s environment by modulating torque in order to substantially simulate the position and motion of a natural knee joint during locomotion; therefore the first torque response would apply a slow-speed torque model defining a slow-speed gain and a slow-speed exponent because the first torque response is applied at a first relatively slow walking speed, while the second torque response would apply a fast-speed torque model applying a fast-speed gain and a fast-speed exponent since the second torque response is applied at a second faster walking speed).  
Regarding at least claims 9, 19, and 29
Bedard in view of Mir teaches the apparatus of claim 6, the method of claim 16, and the computer-readable storage medium of claim 26, wherein the first torque response and the second torque response apply a single torque model with the gain and exponent being interpolated based on the walking speed derived from the measurement of the walking speed sensor (paragraphs 0315-0326 of Bedard disclose a method that includes approximation of kinematic or kinetic variables, including torque, that are used in mathematical relationships contained in a lookup table and the use of walking speed as a component of the state of the whole system by the TG). 
Regarding at least claims 10, 20, and 30
Bedard in view of Mir teaches the apparatus of claim 2, the method of claim 12, and the computer-readable storage medium of claim 22, further comprising a phase sensor configured to detect at least one of a phase and a change in a phase of joint motion in a repetitive cycle, each occurrence of the cycle comprising a plurality of phases, wherein the motorized actuator is configured to apply the joint torque during a powered plantarflexion phase of locomotion (Bedard discloses a phase recognition module (PRM) that uses sensors to detect at least one of a phase; paragraph 0172 – see also 112 rejection above).  
Regarding at least claims 11, 21, and 31
Bedard in view of Mir teaches the apparatus of claim 2, the method of claim 12, and the computer-readable storage medium of claim 22, wherein the controller is further configured to access additional torque models and blend the additional torque models based on the walking speed derived from the measurement of the walking speed sensor (the control system of Bedard measures torque as well as other parameters to create an output signal that is to be sent to the actuator and operates in real time, which means the computations and steps are performed continuously, to ensure the proper identification of the complete mobility dynamics of the lower extremities in order to model the human locomotion as disclosed in paragraphs 0154, 0172, and 0173; therefore the controller of Bedard in view of Mir would be able to access multiple torque models during locomotion and blend them in a similar way as explained above, in order to function as intended).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/Jennifer Dieterle/           Supervisory Patent Examiner, Art Unit 3774